Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-24 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Jeon (US 7,471,965) discloses a mobile terminal (figures 2-5), comprising: a window disposed on a front side of the mobile terminal; a display module (23) disposed on a rear side of the window; a cover (26) disposed on a rear side of the mobile terminal; a metallic frame (30) disposed between the window and the cover, the metallic frame including a base portion and an edge portion connected with the base portion; a circuit board (27) disposed in the mobile terminal and including one or more components corresponding to a wireless communication system; and a thermal conductive member (40) disposed between the circuit board and the base portion of the metallic frame, the thermal conductive member being configured to transmit heat from the one or more components to the metallic frame (column 3, line 8 - column 4, line 16). However, Jeon fails to disclose the mobile terminal above wherein the thermal conductive member contacts a portion of the base portion of the metallic frame to transmit heat from the one or more components; and further comprising a plurality of antennas configured to receive radio signals and including a first radiator and a second radiator separated by a slit in a bottom edge portion of the metallic frame; and wherein the circuit board is electrically connected to at least one of the first radiator or the second radiator.
Regarding independent claim 10, Jeon discloses a mobile terminal (figures 2-5), comprising: a window disposed on a front side of the mobile terminal; a display module (23) disposed on a rear side of the window; a cover (26) disposed on a rear side of the mobile terminal; a metallic frame (30) disposed 
Regarding independent claim 19, Jeon discloses a mobile terminal (figures 2-5), comprising: a window disposed on a front side of the mobile terminal; a display module (23) disposed on a rear side of the window; a first cover disposed on an edge portion of the rear side of the window; a second cover (26) disposed on the rear side of the mobile terminal; a metallic frame (30) disposed between the window and the cover, the metallic frame comprising: a base portion, an edge portion connected with the base portion, an upper through hole disposed in an upper portion of the metallic frame, and a lower through hole disposed in a lower portion of the metallic frame; a first circuit board (27) disposed in the mobile terminal and including one or more components corresponding to a wireless communication system; and a thermal conductive member (40) disposed between the first circuit board and the base portion of the metallic frame, the thermal conductive member being configured to transmit heat from 
Claims 2-9, 11-18 and 20-24 are allowed for being dependent from claims 1, 10 and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimer
The terminal disclaimer filed on 11/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,827,049; 10,567,561; 10,230,415; 10,097,227 and 9,720,458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645